        Case 1:19-cv-03518-GWG Document 80 Filed 03/06/20 Page 1 of 6


MEMORANDUM ENDORSED.
                             The Law Offices of Jacob Aronauer
                                      225 Broadway, 3rd Floor
                                    New York, New York 10007
                                          (212) 323-6980
                                    jaronauer@aronauerlaw.com

   March 6, 2020

   Via ECF
   Hon. Gabriel Gorenstein
   United States Courthouse
   500 Pearl St.
   New York, NY 10007

           Re.     Garcia et al v. Progressive Maintenance LLC
                   19-cv-03518 (GWG)

   Dear Judge Gorenstein,


          This office, along with the Law Offices of Yale Pollack, P.C., represents Plaintiffs
   in the above captioned matter. We respectfully submit this letter to address various
   discovery disputes between the parties.

           Prior to submitting this letter to the Court, on Friday February 28, 2020 this office
   sent Defendants’ counsel a draft of this discovery letter and asked to meet and confer with
   respect to its contents. Defendants asked to have additional time to respond. Plaintiffs
   agreed with the understanding that Plaintiffs wanted to meet and confer the week of March
   2nd through March 6th so that the letter could be submitted before the end of this week.
   Defendants agreed but did not contact this office to meet and confer. While mindful of
   Your Honor’s detailed and specific rules with respect to the meet and confer process, more
   than one week has passed since this office sent Defendants the discovery dispute letter and
   sought to meet and confer. Considering the size of Defendants’ law firm and that three
   attorneys on behalf of Defendants are assigned to this case, this is not acceptable.

           Plaintiffs are mindful that Your Honor’s individual rules request that discovery
   deficiency letters not be more than 5 pages. We ask that the Court make an exception to
   this request because there are class action issues and, in addition, this letter pertains to three
   sets of document requests and one set of interrogatories. Defendants’ responses to
   Plaintiffs’ document requests are annexed as Exhibit A and Defendants’ responses to
   Plaintiffs’ first set of interrogatories are annexed as Exhibit B.

                                   General Overview

         As the Court is aware, Plaintiffs filed a class action on behalf of all superintendents
   who worked on behalf of Defendants. There are two named Plaintiffs, Teodoro Garcia and
     Case 1:19-cv-03518-GWG Document 80 Filed 03/06/20 Page 2 of 6



William Martinez. On November 15, 2019, Ramon Tapia joined this lawsuit as a FLSA
opt-in (dkt 55). As discussed in the amended complaint, superintendents claim that they
were required to be “on call” and were contacted via e-mail and text by Defendants at all
hours. See ¶¶ 48, 49 of Amend. Compl. (dkt 26).

        The parties have exchanged paper discovery responses but have not yet conducted
depositions. On November 14, 2019, Plaintiffs sent deposition notices to Defendants.
Defendants refused to sit for depositions and have not offered alternative dates. Plaintiffs
request that the Court order Defendants to sit for depositions. Defendants’ position is that
the parties should not schedule depositions until all paper discovery issues are resolved.

        On October 30, 2019, Plaintiffs moved for conditional certification on behalf of all
superintendents who worked on behalf of Defendants (dkt 45). After the parties fully
briefed the issue of conditional certification, the Court ordered a conference (dkt 79).

             General Issues with Defendants’ Paper Discovery Responses

        For virtually all of Defendants’ responses, Defendants submit general objections.
For example, in document request #6 with respect to Plaintiffs’ first set of document
requests, Plaintiffs requested “All documents reflecting, referring or relating to overtime
wages paid to Plaintiff Garcia.” In response, Defendants state “Defendants object to
Request No. 6 on the grounds that it is overbroad, and to the extent that it seeks documents
that are equally or more accessible to the Plaintiffs.” As a further example, Defendants
take the position that all documents referenced in Defendants’ initial disclosures (document
request #1 in Plaintiffs’ first set of document requests) are “overly broad” without
providing the necessary specificity to validly oppose this straightforward document
request.

       General objections are not permitted. Under FRCP 34(b)(2(B)-(C) the responder
must state with specific the grounds for objecting to the request, including the reasons are
required. See Fischer v. Forrest, 2017 U.S. Dist. LEXIS 28102 at *9 (S.D.N.Y. Feb. 28,
2017) (Judge Peck holding that the defendants failed to comply with FRCP 34 because
they only provided general objections). In addition, Defendants fail to state whether any
responsive documents were withheld. Under FRCP 34, Defendants are also required to
state whether they withheld any responsive documents. Id. Defendants, though, do not
inform Plaintiffs if any responsive documents were withheld.

        Defendants have unilaterally limited the time period of the responsive documents
to three years from the date of the filing of this lawsuit. Defendants do so even though
Plaintiffs bring this lawsuit under the New York Labor Law (“NYLL”). The NYLL has a
6 year statute of limitations.

       In support of their position that they do not have to provide responsive documents
beyond the 3 year statute of limitations under the FLSA, Defendants argue that the
superintendents are not eligible to recover under the janitorial exemption. The court,
though, has not ruled that the janitorial exemption applies.



                                             2
      Case 1:19-cv-03518-GWG Document 80 Filed 03/06/20 Page 3 of 6




        The one case Defendants provided in support of their position is Koljenovic v.
Marx, 999 F. Supp.2d 396 (E.D.N.Y. Feb. 6, 2014). Koljenovic, though, is a summary
judgment decision where the Court issued a finding that the janitorial exemption applied.
As it is still a point of contention as to whether Plaintiffs and the Class are not eligible to
recover under the janitorial exemption and the Court has not yet made a ruling, Defendants
should be required to provide responsive documents within the 6 year NYLL statute of
limitations.

                  Failure to Perform an Electronic Search for Documents

        To date, Defendants have not provided a single e-mail or text pertaining to this
lawsuit even though they agreed to perform a search for electronic discovery. Several
months have passed since Defendants originally responded to Plaintiffs’ document
requests.1 See Defendants’ response to document request No. 45 in Plaintiffs’ first set of
document requests; see also Defendants’ responses to document requests Nos. 2-11 to
Plaintiffs’ second set of document requests; and Defendants’ responses to document
requests Nos. 1-6 in Plaintiffs’ third set of document requests. Nor have Defendants
provided Plaintiffs any detail as to the nature of their search, who is conducting the search
and (most importantly) a definitive date as to when Plaintiffs will receive the responsive
documents.2

        The obligation to conduct a reasonable inquiry is fundamentally important, and
although it runs first to counsel, it applies with equal force to the party itself.” Martinez v.
City of New York, 2018 U.S. Dist. LEXIS 134099, at *26 (E.D.N.Y. Jan. 24, 2018); see
also, e.g., Zubulake v. UBS Warburg LLC, 229 F.R.D. 422, 433 (“counsel has a duty to
advise and explain to the client its [discovery] obligations.”). Without providing a detailed
explanation, Defendants refuse to perform an electronic search for virtually all of Plaintiffs’
search terms. See Plaintiffs’ document request #45. While Defendants opposed Plaintiffs’
request, Defendants have not provided alternative search terms. The search terms sought
by Plaintiffs are reasonable, as this is a lawsuit brought for unpaid wages. Plaintiffs’ search
terms are: “William”, “Martinez”, “Teodoro”; “Garcia”, “Lawsuit”, “FLSA”, “Fair Labor
Standards Act”, “New York Labor Law”, “NYLL”, “Superintendent”, “Janitor”,
“Exemption”, “Time and a half”, “half-rate”, “Meal Breaks”, “Overtime” and “Minimum
Wage.”

        While Defendants oppose Plaintiffs’ requests, Defendants fail to state why
Plaintiffs’ proposed search terms are unreasonable. For example, Defendants did not state
to Plaintiffs that they performed a search with respect to the proposed search terms and that
the results were too voluminous. See Strauch v. Computer Scis. Corp. 2015 U.S. LEXIS
161680, at *7-8 (D. Conn. Nov. 24, 2015) (general discussion noting that the amount of

1 On November 26, 2019, Defendants provided their response to Plaintiffs’ first set of document requests.
On December 20, 2019, Defendants provided their response to Plaintiffs’ second and third set of document
requests.
2 Defendants did tell Plaintiffs’ they would receive responsive documents this week. This, though, has not
occurred.


                                                    3
     Case 1:19-cv-03518-GWG Document 80 Filed 03/06/20 Page 4 of 6



responsive documents in response to the search terms is a factor in determining whether
the proposed search terms should be narrowed). In addition, Defendants refuse to provide
all documents that are responsive to Plaintiffs’ search terms but only ones they deem
relevant to this lawsuit. This is a textbook example of the fox guarding the henhouse.

        As Defendants have not provided any reasonable alternative search terms and have
not pointed to any type of effort made to provide the responsive documents (and therefore
cannot point to any undue burden caused by the search terms) we request that the Court
order Defendants to provide responsive documents to Plaintiffs search terms by a set date.
In addition, we request that the Court order Defendants to state which custodians will be
searching for responsive documents.

         Defendants’ Response to First Set of Plaintiffs’ Document Requests

       We request that the Court order Defendants to provide amended responses or
provide documents with document requests Nos. 4 and 5. Defendants claimed that they
would produce responsive documents to this request but to date have failed to do so. As
Defendants submitted their responses more than 3 months ago the Court should order
Defendants to state when, if any, responsive documents will be provided.

        Defendants have failed to provide information pertaining to the potential Rule 23
class of all superintendents. It is well settled that the information that Plaintiffs seek is
discoverable because this action was filed as a class action lawsuit.

         Rule 26(b)(1) provides that “[p]arties may obtain discovery regarding any
nonprivileged matter that is relevant to any party’s claim or defense.” A matter is relevant
if it encompasses “any matter that bears on, or that reasonably cold lead to other matter
that could bear on, any issue that is or may be in the case.” Oppenheimer Fund, Inc. v.
Sanders, 437 U.S. 340, 351 (1978). “‘Pre-certification discovery is often necessary in
order to provide the court with sufficient information to determine whether certification is
appropriate’ in light of the requirements set out in Rule 23.” Benavides v. Serenity Spa NY
Inc., 166 F. Supp.3d 474, 490 (S.D.N.Y Aug. 3, 2016) citing Rahman v. Smith & Wollensky
Rest. Grp., Inc., 2007 U.S. Dist. LEXIS 37642, at *3 (S.D.N.Y. May 24, 2007); see also
Calabrese v. CSC Holdings, Inc., 2007 U.S. Dist. LEXIS 16059, at *5 (E.D.N.Y. Mar. 7,
2007 (noting that before deciding whether to certify a class, “district court is required to be
sure that enough pre-certification discovery is provided so that it is satisfied that each Rule
23 requirement has been met”).

        Consistent with the above cited case law, we request that the Court order
Defendants to provide responsive documents with respect to the following document
requests: Nos. 8, 12, 15 and 16. At a minimum, Defendants should be required to provide
a “sampling size” with respect to the class. See Hallmark v. Cohen & Slamowitz, 304
F.R.D. 165, 169 (W.D.N.Y Jan. 9, 2015) (“The use of sampling on connection with
discovery in class actions as a practical and cost-effective means by which to obtain
discovery is well recognized”). In addition, Defendants should be required to produce
discovery with respect to the FLSA Collective. Forauer v. VT Country Store, Inc., 2014



                                              4
     Case 1:19-cv-03518-GWG Document 80 Filed 03/06/20 Page 5 of 6



U.S. Dist. LEXIS 79234 at *7-9 (D. Vt. June 11, 2014) (discussion noting that collective
actions under the FLSA should be governed by the same standards as Rule 23 discovery).

         Defendants refuse to provide discovery with respect to the ownership of the
corporate Defendants as well as the individual Defendants. Plaintiffs need this information
to ensure that the corporate defendants and the individuals can be held liable in this action.
Accordingly, Defendants should be required to provide responsive documents with respect
to document requests No. 19, 33, 34, 35, 46 ,47, 48 and 49. It is not unreasonable for
Plaintiffs to seek discovery with respect to the ownership structure of the corporate entities.
It is also understandable for Plaintiffs to want to know the job duties and responsibilities
of the individual Defendants so as to ensure they can be held liable under the FLSA and
NYLL. See Teri v. Spinelli, 980 F. Supp.2d 366, 373 (E.D.N.Y. Oct. 28, 2013) (general
discussion about what is required to create liability under the FLSA and NYLL).

        Defendants refuse to produce correspondence between Defendants and Plaintiff
Garcia and Plaintiff Martinez, respectively. See Defendants’ responses to document
requests Nos. 50 and 51. As discussed in the amended complaint, Plaintiffs allege that
Defendants would contact Martinez and Garcia by e-mail and text message at all hours to
complete maintenance requests. See ¶¶ 48-49 of Plaintiffs’ Amend. Compl; see also an e-
mail from Defendants to Plaintiffs after normal working hours annexed hereto as Exhibit
C. It is evident that Defendants seek to prevent Plaintiffs from obtaining documents that
will assist Plaintiffs in proving their case.


        Plaintiffs request that the Court order Defendants to provide documentation
pertaining to their practice with respect to maintaining and/or destructing documents. See
document request 5No. 4. Under FRCP 37(e) a party must preserve documents and
electronically stored information it reasonably anticipates litigation. To ensure that
Defendants have met this burden it is reasonable for Plaintiffs to seek discovery with
respect to how Defendants—a large scale residential company—maintain their records.
This is particularly so (as discussed earlier) the amount of e-mails and text messages that
Defendants sent Plaintiffs outside of regular business hours have bearing on the amount of
overtime Plaintiffs worked.

                   Defendants’ First Set of Interrogatory Responses

        Plaintiffs’ interrogatory No. 1 seeks all individuals who have knowledge of
information relevant to the subject matter of this action. Defendants incorrectly refer to
their initial disclosures. Defendants are required to list the names of all individuals who
have information that have bearing to this lawsuit and not refer to their initial disclosures.
Furthermore, in Defendants’ initial disclosures, Defendants may solely reference
individuals who have information that is helpful to their case—not all individuals who may
have information relevant to this case. See in re Savitt/Adler Litig., 176 F.R.D. 44, 49
(N.D.N.Y. Oct. 3, 1997) (Court noting that answer to interrogatories cannot be a reference
to documents).




                                              5
             Case 1:19-cv-03518-GWG Document 80 Filed 03/06/20 Page 6 of 6



               Plaintiffs’ interrogatory No. 2 seeks to know where Defendants maintain
        documents relevant to this lawsuit. Under Local Rule 33.3 Defendants are required to
        provide this information.


                We thank the Court for its consideration.

                                                                     Respectfully,

                                                                     /s Jacob Aronauer
                                                                     Jacob Aronauer

                                                                     /s Yale Pollack
                                                                     Yale Pollack
                                                                     Attorney for Plaintiffs

        Via ECF
        All attorneys on Record

Application denied. Compliance with paragraph 2.A of the Court's Individual Practices is mandatory. Counsel
should telephone each other forthwith. Additionally they must confer at length and in good faith in an effort to
resolve each of the disputes.

(In the unlikely event that there is a failure to comply with the portion of 2.A that requires an attorney to
"respond within one business day to any request from another party to confer," that may be the subject of a
separate application.)

So Ordered.
March 6, 2020




                                                     6
